  Case 2:18-cv-04382-ODW-JPR Document 38 Filed 02/20/19 Page 1 of 1 Page ID #:106

                                                                             JS-6
 1
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             CENTRAL DISTRICT OF CALIFORNIA
 5
                                    WESTERN DIVSION
 6
 7
 8 Marie Veneracion,                               Case No.: 2:18-cv-04382-ODW-JPR
 9               Plaintiffs,                       ORDER [37]
10          vs.
11 Wilshire Commercial Capital L.L.C. dba
   Wilshire Consumer Capital,
12
                 Defendant.
13
14
15          Based on the Stipulation of counsel, the case is dismissed without prejudice,
16 each party to bear its own attorney fees and costs.
17
18 Date: February 20, 2019                         ___
                                                     _____________________
                                                   __________________________
19                                                Hon. Otis D.. W right II
                                                                Wright
20                                                United States District Judge
21
22
23
24
25
26
27
28
     2:18-cv-04382-ODW-JPR                                                   ORDER
